                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BRENDA SANDERS,


       Plaintiff,                                                        Case No. 16-12959
v.
                                                                       HON. AVERN COHN

MICHIGAN SUPREME COURT, et al.,

     Defendants.
______________________________________/

                              ORDER
           ADOPTING REPORT AND RECOMMENDATION (Doc. 215)
     AND DISMISSING DEFENDANTS LAIDLER & ZIELINKSI and CYRIL HALL
                                AND
                           CLOSING CASE

       On August 15, 2016, plaintiff proceeding pro se and in forma pauperis, filed a

complaint against multiple defendants, ranging from courts, state agencies, judges, and

attorneys. As best as can be gleaned, plaintiff claims violations of state and federal law

relating to proceedings before the Michigan Supreme Court and Michigan Judicial

Tenure Commission which resulted in her removal from the bench upon a finding that

she is “mentally unfit.” She also claims violations of federal law during her employment

as a state district court judge, including Title VII (race, religion, and gender

discrimination) and the Americans with Disabilities Act. Pretrial matters have been

referred to a magistrate judge (Doc. 85). Following several motions to dismiss and

reports and recommendations which were adopted by the Court, the only remaining

defendants are Laidler & Zielinski, a law firm, and Cyril Hall, an attorney.
       On January 22, 2019, the magistrate judge issued a report and recommendation

(MJRR), recommending that these remaining defendants be sua sponte dismissed

under 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R. Civ. P. 12(b)(1) because plaintiff’s

claims against them are frivolous and otherwise fail to state a viable claim. (Doc. 215).

Also on that date, the magistrate judge issued an order denying plaintiff’s motion to file

a fourth amended complaint (Doc. 197) in which she sought to add new defendants and

additional claims (Doc. 216).

       Plaintiff has not objected to the MJRR or the order denying her motion to amend

and the time for objections has passed.1

       The failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir.1987). Likewise, the failure to object to the magistrate judge's report

releases the Court from its duty to independently review the motions. Thomas v.

Arn, 474 U.S. 140, 149 (1985). However, the Court has reviewed the MJRR and agrees

with the magistrate judge. Accordingly, the findings and conclusions of the magistrate

judge are ADOPTED as the findings and conclusions of the Court. Defendants Laidler

& Zielinski and Cyril Hall are DISMISSED.




       1
         In order to preserve the right to appeal a magistrate judge’s ruling, a party must
file objections within fourteen (14) days of service of the MJRR. Fed. R. Civ. P.
72(b)(2). Under Fed. R. Civ. P. 5(b)(2)(C), a person is served on the date a paper is
mailed to his or her last known address. Counting begins the day after mailing. Fed. R.
Civ. P. 6(a)(1)(A). The MJRR was mailed on January 22, 2019. Counting from January
23, and adding 3 days under Fed. R. Civ. P. 6(d), plaintiff's objections were due
February 8, 2019.

                                             2
      Because all defendants have been dismissed and plaintiff has been denied leave

to file a fourth amended complaint, this case is CLOSED.

      SO ORDERED.



                                              S/Avern Cohn
                                              AVERN COHN
                                              UNITED STATES DISTRICT JUDGE

Dated: 2/20/2019
      Detroit, Michigan




                                          3
